2018 IL App (5th) 160191 

            NOTICE                         NO. 5-16-0191 

 Opinion filed July 9, 2018.
 Modified    upon   denial    of
 rehearing August 22, 2018.                    IN THE


                                   APPELLATE COURT OF ILLINOIS


                               FIFTH DISTRICT

______________________________________________________________________________

THE PEOPLE OF THE STATE OF ILLINOIS,      )     Appeal from the
                                          )     Circuit Court of
      Plaintiff-Appellee,                 )     Wayne County.
                                          )
v.                                        )     Nos. 15-CF-150, 15-CF-153,
                                          )          15-CF-154
                                          )
THOMAS W. BELANGER,                       )     Honorable
                                          )     Michael J. Molt,
      Defendant-Appellant.                )     Judge, presiding.
______________________________________________________________________________

            PRESIDING JUSTICE BARBERIS delivered the judgment of the court, with opinion.
            Justices Cates and Moore concurred in the judgment and opinion.

                                             OPINION

¶1          After a bench trial, the defendant, Thomas Belanger, was declared a sexually dangerous

person (SDP) under the Sexually Dangerous Persons Act (Act) (725 ILCS 205/0.01 et seq. (West

2014)) and committed to the custody of the Illinois Department of Corrections (IDOC) for care

and treatment. On appeal, the defendant argues that the State failed to prove beyond a reasonable

doubt the he was an SDP. We affirm.

¶2                                        I. Background

¶3          In August 2015, the defendant was charged with one count of criminal sexual assault

(720 ILCS 5/11-1.20(a)(1) (West 2014)), one count of aggravated assault (720 ILCS 5/12-2(c)(1)

(West 2014)), two counts of unlawful restraint (720 ILCS 5/10-3(a) (West 2014)), and three

counts of aggravated domestic battery (720 ILCS 5/12-3.3(a-5) (West 2014)). The criminal
sexual assault charge alleged that the defendant committed an act of sexual penetration by the

use of force against his fifth wife, D.B. The defendant later entered not guilty pleas to all

charges.

¶4     While charges were pending, the State filed a petition to proceed and for evaluations in

lieu of criminal prosecution under the Act. The State alleged that the defendant had an extensive

criminal history that included the following: aggravated battery and sexual assault in 1989 of

S.E., a 14-month-old family member, where the defendant stomped on her pubic area and anally

raped her; escape and theft of a motor vehicle in 1990; aggravated battery and sexual assault in

2002, where the defendant tied up a man and anally penetrated him with a broomstick; and

multiple acts of sexual violence against D.B., including one incident where he gagged her with a

bandana, bound her hands, forced her to kneel while he beat her with a belt, and then raped her.

¶5     The Wayne County circuit court appointed Dr. Daniel Cuneo, a licensed clinical

psychologist, and Dr. Angeline Stanislaus, a forensic psychiatrist, to conduct independent

examinations of the defendant and render separate opinions on whether the defendant qualified

as an SDP, as defined by the Act. Following the evaluations, the State filed a petition to declare

the defendant an SDP, pursuant to the Act. The petition alleged that both Drs. Cuneo and

Stanislaus had concluded within a reasonable degree of medical and psychiatric certainty that the

defendant met the criteria as an SDP. The petition also alleged that the defendant suffered from a

qualifying mental disorder for at least one year prior to the filing of the petition, that he had

criminal propensities to commit sex offenses and acts of sexual molestation of children, that he

had demonstrated criminal propensity by his past actions, and that he was substantially likely to

engage in future acts of sexual violence if not confined. Prior to trial on the State’s petition, the

defendant waived his right to a jury trial.


                                                 2

¶6                                        A. Dr. Cuneo

¶7     In April 2016, the defendant’s bench trial was held. Dr. Cuneo, the State’s first expert

witness, testified to the following. Dr. Cuneo was a licensed clinical psychologist primarily

employed by the court systems in multiple counties throughout southern Illinois. Dr. Cuneo had

conducted numerous sex offender risk assessments and sexually violent person evaluations, but

acknowledged that the defendant’s case was his first SDP evaluation. In preparing the

defendant’s evaluation, Dr. Cuneo had referenced the defendant’s clinical and mental health

records, criminal history, social history, and prior fitness evaluations.

¶8     Dr. Cuneo first conducted a mental status examination of the defendant to determine

whether the defendant suffered from the requisite mental disorder. In doing so, he initially

determined whether the defendant was feigning symptoms or responding truthfully to his

inquiries by primarily relying on the defendant’s documented mental health history. Dr. Cuneo

testified that the defendant had “admitted every psychiatric symptom posed to him” and claimed

to have suffered from hallucinations since childhood, which Dr. Cuneo noted was inconsistent

with the defendant’s mental health records. According to Dr. Cuneo, the defendant’s mental

health records, dating back to 1975, revealed that the defendant had always denied experiencing

hallucinations. Dr. Cuneo concluded that the defendant’s thinking was “somewhat paranoid in

nature” but not delusional. Moreover, Dr. Cuneo noted that the defendant’s past mental health

treatments had been intertwined with the defendant’s criminal activities, which Dr. Cuneo

explained was particularly important because the defendant never voluntarily sought treatment

unless legally required.

¶9     Dr. Cuneo also addressed the defendant’s mood disorders. Often, the defendant would

turn his “anger inward” and then become depressed and suicidal. In fact, the defendant told Dr.


                                                  3

Cuneo that he had attempted suicide over 100 times, which was consistent with his previous

hospitalization records. Additionally, the defendant’s clinical records showed numerous

examples where he turned his anger outward and lashed out toward others with rage. In

particular, the defendant admitted that he had attempted to kill the boyfriend of his ex-wife, A.B.,

with a baseball bat, broken A.B.’s jaw, and sexually abused her for several hours. The defendant

also greased a broomstick and forcibly inserted it into a restrained victim’s anus. Moreover, the

defendant beat and anally raped S.E., a 14-month-old family member.

¶ 10   Dr. Cuneo also addressed the defendant’s history of substance abuse. According to

research, Dr. Cuneo testified that mentally ill individuals who abuse substances were five times

more dangerous. Dr. Cuneo noted that the defendant “repeatedly attempted to self-medicate with

alcohol and drugs as a means to deal with his mood swings” and that “these substances

dominated [the defendant’s] life.” In fact, the defendant had a long history of alcohol and

substance use, which impaired his impulse control and greatly increased his “probability of

dangerousness.” In particular, the defendant had admitted to using cocaine before he beat and

raped S.E. in 1989. Despite the defendant’s long criminal history, he had failed to seek substance

abuse treatment. Furthermore, according to Dr. Cuneo, the defendant had a history of

“interlocking” sex and violence, specifically that the defendant’s five failed marriages each

contained domestic violence.

¶ 11   Upon completion of his evaluation, Dr. Cuneo opined, to a reasonable degree of

psychiatric certainty, that the defendant was an SDP. Dr. Cuneo diagnosed the defendant with

(1) personality disorder, not otherwise specified (NOS); (2) sexual sadism disorder (SSD), which

had been present for over 30 years, starting in 1985; (3) alcohol, cannabis, and cocaine

dependency in a controlled environment; and (4) learning disorder, NOS. Dr. Cuneo explained


                                                 4

that the defendant’s criminal activity and past statements demonstrated that he became sexually

aroused through violence and rage and that he had a mental disorder for purposes of the Act.

¶ 12      Dr. Cuneo next addressed the defendant’s inability to control his behavior and the

likelihood that, if not confined, he would engage in future sex offenses. The defendant had a

personality disorder, both borderline and antisocial, which showed a lack of empathy and “a

certain amount of psychopathy.” Dr. Cuneo had administered the Minnesota Sex Offender

Screening Tool-Revised (MnSOST-R), which determined that the defendant had a 73% chance

of reoffending in the next five years. Thus, given the defendant’s propensity to commit sexual

offenses, Dr. Cuneo concluded that it was very likely that the defendant would reoffend in the

future.

¶ 13      Although Dr. Cuneo acknowledged on cross-examination that the defendant did not

reoffend in prison from 2003 to 2013, Dr. Cuneo explained that a trigger for the defendant was

the use of alcohol and drugs, which was missing during the defendant’s incarceration. Dr. Cuneo

further explained that an individual’s inability to control sadistic behavior in certain situations

was not part of the definition of SSD. In particular, Dr. Cuneo stated that someone “can be a

sexual sadist and still control [their] actions.” Dr. Cuneo further explained that if you give an

individual with sexual sadism “an opportunity to prey on victims, and I give him the opportunity

to drink *** to use a little meth and to use a little coke *** that’s going to screw up your impulse

control, his potential for violence is going to go through the ceiling.” Thus, Dr. Cuneo concluded

that the probability of reoffending was greatly increased by the defendant’s lengthy violent

history and his personality disorder combined with the use of alcohol and drugs.




                                                 5

¶ 14                                     B. Dr. Stanislaus

¶ 15   Dr. Stanislaus, the State’s second expert witness, testified to the following. Dr. Stanislaus

was an expert forensic psychiatrist in the area of sex offender evaluation, including diagnosis and

risk assessment; a licensed medical doctor; and chief medical director for the Missouri

Department of Mental Health. As part of her professional experience, Dr. Stanislaus had

performed more than 20 initial SDP evaluations and over 200 recovery SDP evaluations

assessing whether an individual was still sexually dangerous.

¶ 16   Dr. Stanislaus addressed her process used to perform the defendant’s SDP evaluation. Dr.

Stanislaus reviewed the defendant’s criminal history and investigative reports associated with his

previous sex offenses, prior fitness evaluations, and treatment records from IDOC. Dr. Stanislaus

then interviewed the defendant for approximately 90 minutes. When Dr. Stanislaus asked the

defendant to explain the events surrounding the beating and rape of S.E., the defendant stated

that S.E. had fallen off of a bed and broken her legs. The defendant provided no other details of

the event. Dr. Stanislaus noted that the defendant’s explanation was inconsistent with police

reports. In fact, records demonstrated that the defendant had angrily thrown S.E. on the floor and

stomped on her before he anally raped her. The medical records showed that S.E.’s arms and legs

were fractured, and there were signs that she had suffered prior fractures several months before.

Additionally, S.E. had anal dilation with internal and external bruising, and she had blood in her

urine and vagina. The defendant was later convicted and sentenced to 12 years in prison. After

his release, he reoffended in 2002.

¶ 17   Next, Dr. Stanislaus discussed the defendant’s 2002 conviction for sexual assault. In

particular, the defendant’s act of greasing a broomstick and forcibly inserting it into the victim’s

anus, while the victim was tied to a bed, demonstrated another act of sexual violence. Dr.


                                                 6

Stanislaus noted that the defendant was convicted and sentenced to eight years in prison.

Following his release and discharge from IDOC in 2012, the defendant committed additional acts

of sexual violence, which included multiple sexual assaults of D.B. in 2015.

¶ 18   Next, Dr. Stanislaus discussed the defendant’s 2015 sexual assaults of D.B., noting that

they were “quite significant” in arriving at a diagnosis, as they had all occurred after D.B. had

refused the defendant’s sexual advances. In May 2014, the defendant broke D.B.’s nose after he

forcibly pressed his hands on her nose. Additionally, in January 2015, he sexually assaulted D.B.

where he gagged her, tied her hands, forced her to kneel, and then beat her with a belt and raped

her.

¶ 19   Dr. Stanislaus also addressed the defendant’s nonsexual criminal history that started

when he was convicted of burglary at the age of 17. Within one year, the defendant had violated

his probation by committing additional burglary and theft offenses. After he finished a three-year

prison sentence, the defendant returned to prison following numerous parole violations.

Following his release, the defendant was convicted and sentenced to prison for three years for

intimidation, aggravated assault, criminal damage to property, and resisting a peace officer. In

1990, while in custody for the 1989 sexual assault of S.E., the defendant escaped from jail and

stole a vehicle. He was subsequently convicted and sentenced to five years in prison on the

escape and theft of motor vehicle offenses. Dr. Stanislaus explained that these crimes and the

defendant’s violations of probation and parole did not involve sexual acts but were still relevant

to the SDP evaluation for two reasons. First, the presence of “more criminal behaviors in a sex

offender increases sexual recidivism.” Second, it “talks about [the defendant’s] personality

disorder, which is antisocial personality disorder where he has difficulty following rules and

confining [sic] to the norms of society.”


                                                7

¶ 20    Dr. Stanislaus also considered the defendant’s alcohol and substance abuse and his social

history. According to Dr. Stanislaus, the defendant had a propensity to commit sex offenses, and

the use of drugs enabled him to act on his sexual urges. When asked whether the defendant’s

lack of reoffending in prison was important, Dr. Stanislaus explained that the defendant was in a

“contained environment” and “intensively supervised and monitored” while incarcerated. This

10-year period was unimportant to her because the defendant was not in the community and had

demonstrated that he would reoffend upon release several times. Dr. Stanislaus also explained

that the defendant had numerous failed marriages, all involving domestic violence. According to

Dr. Stanislaus, the defendant’s social history and poor functioning ability increased his risk level

of “reengaging” in sexual violence.

¶ 21   Similar to Dr. Cuneo, Dr. Stanislaus opined, to a reasonable degree of psychiatric

certainty, that the defendant was an SDP and, if not confined, it was substantially probable that

he would reoffend in the future. Dr. Stanislaus diagnosed the defendant with sexual sadism

because he became intensely sexually aroused when nonconsenting persons physically or

psychologically suffered; antisocial personality disorder, which was exhibited by the defendant’s

callousness, lack of remorse, and inability to value the rights of others; and other psychotic

disorders. She explained that the defendant’s mental disorders affected his volitional capacity

and increased his propensity to commit sexual offenses. Lastly, after conducting a Static-99 risk

analysis, she concluded that the defendant’s likelihood to reoffend was 2.7 times greater than the

typical sex offender.

¶ 22                                      C. D.B.

¶ 23   D.B. testified to the following. D.B. started dating the defendant in March 2014, and the

two were married on May 23, 2014. Three days later, after she refused the defendant sex, he


                                                 8

pressed his hands over her nose, preventing her from breathing for 30 to 45 seconds, until her

nose bled. She sought medical treatment at a local hospital several days later where it was

determined that her nose was broken. According to D.B., when she refused to perform oral sex,

which he demanded nearly every day, he “smack[ed]” her until she complied. When she did

perform oral sex on him, the defendant forced her head down until she could not breathe. D.B.

recounted several instances where he called her a whore and strangled her after she refused to

have sex. When D.B. and the defendant did have sex, it sometimes started as consensual, but he

would often force her to have anal sex. In fact, she explained that the defendant “ejaculated much

quicker” during violent, nonconsensual sexual acts. Lastly, in January 2015, he used a bandana

to gag her, bound her hands and forced her into a kneeling position, and then beat her with a belt

and raped her.

¶ 24      During the trial, the State admitted certified copies of the defendant’s prior convictions

and presented police officer testimony regarding the defendant’s admissions during the

corresponding investigations. The circuit court found that the State had proven beyond a

reasonable doubt that the defendant was an SDP, as defined by the Act. The court committed the

defendant to the custody of IDOC for care and treatment. On August 27, 2016, the defendant

filed a motion for new trial, which the court denied. The defendant filed a timely notice of

appeal.

¶ 25                                       II. Analysis

¶ 26      The sole issue on appeal is whether the State failed to prove beyond a reasonable doubt

that the defendant met the criteria of an SDP. In particular, the defendant asserts that the State

failed to meet its burden where there was no evidence that he committed any acts of sexual




                                                  9

sadism while incarcerated for 10 years. In support, the defendant alleges that he “controlled 


himself for at least a decade.”


¶ 27   The State has the burden to prove beyond a reasonable doubt that a defendant is an SDP.


725 ILCS 205/3.01 (West 2014). Under section 1.01 of the Act, an SDP is defined as follows:


                “All persons [1] suffering from a mental disorder, which mental disorder has

       existed for a period of not less than one year, immediately prior to the filing of the

       petition hereinafter provided for, coupled with [2] criminal propensities to the

       commission of sex offenses, and [3] who have demonstrated propensities toward acts of

       sexual assault or acts of sexual molestation of children ***.” 725 ILCS 205/1.01 (West

       2014).

Our supreme court has construed the term “ ‘mental disorder,’ as used in the [Act], to mean a

congenital or acquired condition affecting the emotional or volitional capacity that predisposes a

person to engage in the commission of sex offenses and results in serious difficulty controlling

sexual behavior.” People v. Masterson, 207 Ill. 2d 305, 329 (2003). “Thus, a finding of sexual

dangerousness premised upon the elements of section 1.01 of the [Act] [citation] must hereafter

be accompanied by an explicit finding that it is ‘substantially probable’ the person subject to the

commitment proceeding will engage in the commission of sex offenses in the future if not

confined.” Masterson, 207 Ill. 2d at 330. While proceedings under the Act are civil in nature, the

State’s burden of proof is beyond a reasonable doubt. 725 ILCS 205/3.01 (West 2014).

¶ 28   Since a circuit court’s finding that a defendant was an SDP is one of fact, a “reviewing

court will affirm the judgment, after considering all of the evidence introduced at trial in the light

most favorable to the State, if it determines that any rational trier of fact could have found the

essential elements to be proved beyond a reasonable doubt.” In re Detention of Hunter, 2013 IL
10 

App (4th) 120299, ¶ 44. Moreover, a reviewing court will not substitute its judgment, “ ‘unless

the evidence is so improbable as to raise a reasonable doubt that the defendant is a sexually

dangerous person.’ ” Hunter, 2013 IL App (4th) 120299, ¶ 44 (quoting People v. Bailey, 405 Ill.

App. 3d 154, 171 (2010)).

¶ 29   On appeal, the defendant argues that both Drs. Cuneo and Stanislaus admitted that he did

not meet one of the qualifications for a diagnosis of sexual sadism and each testified that he did

not commit any acts of sexual sadism for more than 10 years while he was incarcerated.

However, the record more precisely demonstrates that Drs. Cuneo and Stanislaus diagnosed the

defendant with SSD and antisocial personality disorder, even though there was no proof that the

defendant committed acts of sexual sadism while incarcerated. In particular, Dr. Cuneo testified

that someone “can be a sexual sadist and still control [their] actions.” Additionally, Dr. Cuneo

explained that whether an individual was able to control his or her sadistic behavior in certain

situations—here, prison—was not an element of SSD. Similarly, Dr. Stanislaus explained that

the defendant was in a “contained environment” and “intensively supervised and monitored”

while incarcerated. Moreover, even though the defendant did not reoffend while incarcerated, Dr.

Stanislaus emphasized that his criminal records showed that he had reoffended immediately

following his release from prison on several occasions.

¶ 30   Additionally, Drs. Cuneo and Stanislaus both opined, to a reasonable degree of medical

and psychiatric certainty, that it was substantially probable that, if not confined, the defendant

would engage in future sex offenses. According to both expert doctors, the likelihood of the

defendant reoffending was greater when opportunities, such as alcohol or drugs, were present,

which the defendant could not access during his incarceration. Moreover, both doctors

administered statistical tests to determine the defendant’s likelihood of reoffending. Following


                                               11 

Dr. Cuneo’s administration of the MnSOST-R screening tool, he determined that there was a

73% chance that the defendant would reoffend within five years. Dr. Stanislaus conducted a

Static-99 risk analysis and concluded that the defendant’s likelihood to reoffend was 2.7 times

greater than the typical sex offender. As such, the record demonstrates that the circuit court

found the unrebutted testimonies of Drs. Cuneo and Stanislaus credible, as they were well

qualified and reasoned in their conclusions. See In re Detention of Tittlebach, 324 Ill. App. 3d 6,

11 (2001) (trial court was responsible for assessing witness credibility, resolving conflicts in

evidence, and drawing reasonable inferences from the evidence).

¶ 31   After considering the record in its entirety, we conclude that the circuit court could have

reasonably found that the State proved beyond a reasonable doubt that the defendant met the

criteria of an SDP under the Act. As stated in detail above, there was overwhelming evidence to

support the expert doctors’ opinions that the defendant suffered from SSD and antisocial

personality disorder, which affected his emotional and volitional capacity and predisposed him to

engage in the commission of sex offenses. Additionally, the evidence strongly supports the

court’s conclusion that it was substantially probable that, if not confined, the defendant would

engage in the commission of future sex offenses.

¶ 32                                   III. Conclusion

¶ 33   For the reasons stated, we affirm the circuit court of Wayne County finding the defendant

an SDP and committing him to the custody of the IDOC for care and treatment.



¶ 34   Affirmed.




                                                12 

                                 2018 IL App (5th) 160191 


                                       NO. 5-16-0191


                                          IN THE


                            APPELLATE COURT OF ILLINOIS


                                     FIFTH DISTRICT



THE PEOPLE OF THE STATE OF ILLINOIS,            )     Appeal from the
                                                )     Circuit Court of
      Plaintiff-Appellee,                       )     Wayne County.
                                                )
v. 	                                            )     Nos. 15-CF-150, 15-CF-153,
                                                )          15-CF-154
                                                )
THOMAS W. BELANGER,	                            )     Honorable
                                                )     Michael J. Molt,
      Defendant-Appellant.                      )     Judge, presiding.
_____________________________________________________________________________

Opinion Filed:                      July 9, 2018
Modified Upon Denial of Rehearing:  August 22, 2018
______________________________________________________________________________

Justices:	           Honorable John B. Barberis, P.J.

                  Honorable Judy L. Cates, J., and
                  Honorable James R. Moore, J.,
                  Concur
______________________________________________________________________________

Attorney          Paige Clark Strawn, Law Office of Paige Clark Strawn, P.C., 1003
for               Broadway, P.O. Box 1643, Mt. Vernon, IL 62864
Appellant
______________________________________________________________________________

Attorneys	        Hon. Kevin Kakac, State’s Attorney, Wayne County Courthouse,
for	              Fairfield, IL 62837; Patrick Delfino, Director, Patrick D. Daly, Deputy
Appellee	         Director, Kelly M. Stacey, Staff Attorney, Office of the State’s Attorneys
                  Appellate Prosecutor, 730 East Illinois Highway 15, Suite 2, P.O. Box
                  2249, Mt. Vernon, IL 62864
______________________________________________________________________________